Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1 recites “storing a wireless signal received...” should be “storing the wireless signal received...”.  Examiner believes it is the same “wireless signal received” in the preamble.

Claim 4 recites “an (n-1)-th. The “n” should be defined. 

Claim 6 recites “identifying a range having a largest cumulative value as a result of the cumulative product operation” should be “identifying a range having a largest cumulative value as the result of the cumulative product operation”. The Examiner believes it is the same “a result of the cumulative product operation” as recited in the 
“performing a second FFT operation” step of claim 1.

Claims 2,3,5,7 are also objected to as being dependent upon an objected base claim.

Claim 8 recites “store a wireless signal received...” should be “store the wireless signal received...”.  Examiner believes it is the same “wireless signal received” in the preamble.

Claim 10 recites “an (n-1)-th. The “n” should be defined. 

Claim 12 recites “identify a range having a largest cumulative value as a result of the cumulative product operation” should be “identify a range having a largest cumulative value as the result of the cumulative product operation”. The Examiner believes it is the same “a result of the cumulative product operation” as recited in the “perform a second FFT operation” step of claim 8.

Claims 9,11,13 are also objected to as being dependent upon an objected base claim
Appropriate correction is required.

Allowable Subject Matter
Claims 1,4,6,8,10,12 would be allowable if rewritten to overcome the objection, set forth in this Office action.
Claims 2,3,5,7,9,11,13 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Prior art reference Kim (et al. US 8,731,032) discloses communication apparatus for continuous phase modulation signal, where in the apparatus includes storage for storing received data sample, first synchronization unit for generating two-dimensional cell data having columns and rows. The columns correspond to partial correlation value and rows correspond to result of FFT of correlation value. The first synchronization unit performs carrier frequency synchronization and symbol timing synchronization using the two-dimensional cell data. The second synchronization unit performs symbol detection and phase synchronization using BCJR algorithm. Prior art reference failed to teach or disclose performing a cumulative product operation on results of the first FFT operation; performing a second FFT operation based on a result of the cumulative product operation; and performing synchronization estimation based on the results of the first FFT operation and a result of the second FFT operation.  

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631